Opinion issued September 15, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00437-CV
                           ———————————
                 SABER CONSTRUCTION, INC., Appellant
                                        V.
                      HECTOR’S STEEL CO., Appellee



                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-57804


                         MEMORANDUM OPINION

      Appellant, Saber Construction, Inc., has filed a motion to dismiss its appeal,

stating that the parties have settled. See TEX. R. APP. P. 42.1(a)(1). Although the

motion does not contain a certificate of conference, the motion contains a

certificate of service on the appellee and more than ten days have passed with no
response filed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed

a notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         2